DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see p. 8, filed June 30, 2022, with respect to Claims 1-4 and 9 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-4 and 9 have been withdrawn. 
Applicant argues that Yamamoto (US 20150293525A1) does not disclose a component mating comprising a combination of a coincident mate forcing two planar faces to be coplanar and a concentric mate forcing two cylindrical or conical faces to be coaxial.  Instead, Yamamoto discloses identifying a restraint for a part, where the restraint is either coplanar or coaxial.  Yamamoto does not disclose a combined coincident mate forcing two planar faces to be coplanar and a concentric mate forcing two cylindrical or conical faces to be coaxial (p. 8).
In reply, the Examiner agrees.  The rejections have been withdrawn.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable for reasons discussed in Applicant’s Remarks dated June 30, 2022 and also discussed in the Response to Arguments section above, and also for the reasons discussed below.
The closest prior art (Kumar US 20170169135A1) teaches a replication method for use within CAD software searches 3D geometry of components mated to a replication candidate directly for geometric elements that are identical to those on which the candidate is constrained, counts the number of identical geometric elements to determine the number of candidate instances to replicate, and then constrains one instance to each element with constraints equivalent to the constraints applying to the original candidate (Abstract).  Replication process triggered after waiting for a specific command (such as activation of Replicate button).  Waiting for the specific command to begin is preferable to ensure proper selection of the seed instance.  Once begun, the CAD computation system analyzes 105 mates through which the seed instance is constrained to identify geometry elements outside of the seed instance.  Mates identify constraints between multiple components which affect positioning, connection, and possible movement.  They may be represented and tracked within the CAD computation in such a fashion that the system can identify all mates for each component, and identification of each mate also identifies two components connected by the mate along with all configured constraints [0040].  Use mate connectors for replication.  Mate connector is a defined reference within a design for positioning a mate between two instances and orienting those instances.  Mate connectors may include metadata about location, orientation, and constraints on possible mates occurring at that mate connector.  Replication may be performed by specifying a seed, identifying a mate connector at the mate to the seed, matching that mate connector with other mate connectors within a user-selected scope, and replicating the seed and constraining it at each matched mate connector [0048].  Analyzes mates through which the seed instance is constrained [0040].  By analyzing the mate, the CAD computation system determines if the seed element is mated to an edge or a face.  If the matched mate geometric element is a face, the user may choose to find matching faces in selected instances.  To find matches within instances, the user may select components within the design, and all faces of those instances will be searched.  Faces have standard properties, including area, periphery, number of loops, number of edges, number of vertices, and surface type, which are tracked by the CAD computation system through objects or other data structures representing each face and associated properties.  When searching for matching faces, the CAD computation system compares all faces in the identified scope with the geometry of the face where the seed instance is mated.  This compares, type, area, periphery, number of edges, number of loops if any, and dimensions of analytical surfaces, such as radius of a cylinder or sphere, and identifies all matching faces within the scope [0042].  Each replicated instance may include replication metadata [0052].  As the CAD computation system identifies matches within the search scope, it keeps a count of all matches as a total replication count and retains references to each matched face or edge.  The system next creates 145 new instances of all instances in the seed equal to the replication count, matching any size, type, or other configurable property with the properties in the seed instance.  For each new copy of the seed, a new mate is created (one mate for each match found), with the mate linking the new copy and a found match with constraints equivalent to the constraints of the mate from the seed [0045].  However, Kumar does not teach a combination of a coincident mate forcing two planar faces to be coplanar and a concentric mate forcing two cylindrical or conical faces to be coaxial.
Another prior art (Osgood US 20210129221A1) teaches forming a matched or mated component pair including forming a first geometry on a first mating surface of a first component and a complementary second geometry on a second mating surface of a second component.  The first geometry and the second geometry can be determined form a geometric key associated with the component identifier.  Component identifier may be obtained from the first component.  The component identifier may be used to obtain the geometric key, and the geometric key may then be used to determine the second geometry.  The second geometry may then be formed on the second component such that the second component may properly mate with the mated first component [0025].  Model of the component may be constructed using a suitable computer aided design program to define the three-dimensional design model of the component [0034].  Size and space of dovetail pins and tails may vary in a nonuniform manner and may be encoded into the geometric key [0086].  However, Osgood does not teach a combination of a coincident mate forcing two planar faces to be coplanar and a concentric mate forcing two cylindrical or conical faces to be coaxial.
Another prior art (Van Huben US 20080059952A1) teaches CAD tools.  Replicating common data sets into clone data sets (Abstract).  For each iteration of every clone, it extracts the pedigree information in each clone.  It then queries the data manager for the version identifiers of each master data set in that same level and compares the two entities.  If the versions are not equal, then the master/clone relationship has been violated and must be rectified prior to tape out [0046].  However, Van Huben does not teach a combination of a coincident mate forcing two planar faces to be coplanar and a concentric mate forcing two cylindrical or conical faces to be coaxial.
Another prior art (Yamamoto US 20150293525A1) teaches data adjoining relations between parts is assembly restraining information which is set when modeling an assembly model and is comprised of restraining element type, part ID including a restraining element, part ID restrained, and a normal and origin of a restraint plane which represent the restraint plane.  Assembly restraining information may be obtained by analysis of clearances between parts based on an assembly model.  Create information representing the position and posture of a plane (planar, cylindrical, conical) of an adjoining part found by the searching [0040].  If a restraint plane obtained from assembly restraining and clearance analysis information is a planar plane, the apparatus obtains a normal vector of the restraint plane which defines an out surface of the model and appoint on the plane as an origin of the restraint plane.  If the restraint plane is a cylindrical plane, the apparatus takes the cylindrical axial direction as a normal vector of the restraint plane and a point on the axis as an origin of the restraint plane [0041].  However, Yamamoto does not teach a combination of a coincident mate forcing two planar faces to be coplanar and a concentric mate forcing two cylindrical or conical faces to be coaxial.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar (US 20170169135A1) teaches a replication method for use within CAD software searches 3D geometry of components mated to a replication candidate directly for geometric elements that are identical to those one which the candidate is constrained (Abstract).
Osgood (US 20210129221A1) teaches when a replacement for the second component is needed, the component identifier may be obtained from the first component, the component identifier may be used to obtain the geometric key and the geometric key may then be used to determine the second geometry (Abstract).
Van Huben (US 20080059952A1) teaches CAD tools.  Replicating common data sets into clone data sets (Abstract).  
Yamamoto (US 20150293525A1) teaches if a restraint plane obtained from assembly restraining and clearance analysis information is a planar plane, the apparatus obtains a normal vector of the restraint plane which defines an out surface of the model and appoint on the plane as an origin of the restraint plane.  If the restraint plane is a cylindrical plane, the apparatus takes the cylindrical axial direction as a normal vector of the restraint plane and a point on the axis as an origin of the restraint plane [0041].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611